     Case 3:20-cv-02100-GPC-AHG Document 28 Filed 02/24/21 PageID.352 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    BRIAN THOMAS MATHEIS,                               Case No.: 20-cv-2100-GPC-AHG
12                                       Plaintiff,
                                                          ORDER GRANTING PLAINTIFF’S
13    v.                                                  REQUEST FOR A COPY OF THE
                                                          LOCAL RULES
14    CDCR et al.,
15                                    Defendants.         [ECF No. 26]
16
17         On February 23, 2021, this Court conducted a telephonic hearing. In the hearing,
18   Plaintiff orally requested for a copy of the Local Rules. ECF No. 26. Plaintiff explained
19   his inability to access the internet, and his indigent status to afford a copy from the prison
20   law library.
21         Generally, the Court does not provide parties with copies of the Local Rules.
22   Copies are available free of charge on its website (www.casd.uscourts.gov) or by paying
23   the $3.00 fee, plus $2.00 for postage. Cf. Tabron v. Grace, 6 F.3d 147, 159 (3d Cir.
24   1993) (discussing how courts are not authorized “to commit federal monies for payment
25   of the necessary expenses in a civil suit brought by an indigent litigant”); Tedder v. Odel,
26   890 F.2d 210, 211 (9th Cir. 1989) (discussing how the in forma pauperis statue, 28
27
                                                      1
28                                                                               20-cv-2100-GPC-AHG
     Case 3:20-cv-02100-GPC-AHG Document 28 Filed 02/24/21 PageID.353 Page 2 of 2




 1   U.S.C. § 1915, does not waive costs of litigation other than the filing of the complaint
 2   and service of process by the U.S. Marshal).
 3         However, courts in this district have granted incarcerated plaintiffs’ requests for
 4   copies of the Local Rules when plaintiffs sought to comply with the district’s procedures.
 5   See, e.g., Salas v. Candelario, No. 3:20-cv-00324-WQH-AHG, 2020 U.S. Dist. LEXIS
 6   150326, at *2 (S.D. Cal. Aug. 19, 2020) (collecting cases). Here, Plaintiff has
 7   represented that he may need the Local Rules for future filings and to prosecute the case.
 8   Given Plaintiff’s in forma pauperis status, ECF No. 8, the Court finds it appropriate, on
 9   this one occasion, to provide Plaintiff with a copy of the local rules as requested.
10         Good cause appearing, the Court GRANTS Plaintiff’s request for a copy of the
11   Local Rules. The Clerk’s Office is ORDERED to mail a copy of the Civil Local Rules
12   for the United States District Court Southern District of California to Plaintiff along with
13   a copy of this Order.
14         IT IS SO ORDERED.
15
16   Dated: February 24, 2021
17
18
19
20
21
22
23
24
25
26
27
                                                    2
28                                                                               20-cv-2100-GPC-AHG
